UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4403

JAVIER FLORES,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, Chief District Judge.
(CR-95-11-V)

Submitted: April 7, 1998

Decided: June 18, 1998

Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

W. Andy Sumrall, Jackson, Mississippi, for Appellant. Mark T. Cal-
loway, United States Attorney, Kenneth D. Bell, First Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Javier Flores was convicted after a jury trial of conspiracy to pos-
sess with intent to distribute and to distribute cocaine and metham-
phetamine and conspiracy to import into the United States a quantity
of methamphetamine. See 21 U.S.C.A. SS 846, 963 (West Supp.
1997). On appeal he alleges that: (1) the district court erred in deny-
ing his motion for acquittal and (2) the jury's verdict somehow is
invalid because it quickly returned a verdict of guilty. For the reasons
that follow, we affirm.

In analyzing a claim that a district court erroneously denied a
motion for acquittal, we utilize a sufficiency of the evidence standard.
See United States v. Brooks, 957 F.2d 1138, 1146-47 (4th Cir. 1992).
In evaluating the sufficiency of the evidence to support a conviction,
the relevant question is whether, viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have
found the defendant guilty beyond a reasonable doubt. See Jackson
v. Virginia, 443 U.S. 307, 319 (1979). If there exists substantial evi-
dence to support a verdict, the verdict must be sustained. See Glasser
v. United States, 315 U.S. 60, 80 (1942). Even the uncorroborated tes-
timony of an accomplice may be sufficient to sustain a conviction, see
United States v. Burns, 990 F.2d 1426, 1439 (4th Cir. 1993), and it
is the role of the jury to judge the credibility of witnesses, resolve
conflicts in testimony, and weigh the evidence. See United States v.
Manbeck, 744 F.2d 360, 392 (4th Cir. 1984). This court may reverse
a jury verdict only when there is a complete absence of probative
facts to support the conclusion reached by the jury. See Sherrill White
Constr., Inc. v. South Carolina Nat'l Bank, 713 F.2d 1047, 1050 (4th
Cir. 1983). Thus, a reviewing court "may not overturn a substantially
supported verdict merely because it finds the verdict unpalatable or
determines that another reasonable verdict would be preferable."
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc),
cert. denied, 117 S. Ct. 1087 (1997).

Brothers Danny and Tony Mathis of North Carolina were drug
dealers who bought cocaine and methamphetamine from Danny Fau-
sett of Georgia. In approximately October 1994, they agreed to coop-

                    2
erate with the Government. At trial both brothers testified regarding
drug transactions between them and Fausett. Several taped conversa-
tions between Danny Mathis and Fausett were entered into evidence.
The Government also presented evidence from law enforcement and
customs agents.

Construing the evidence presented at the trial in the light most
favorable to the Government, as we are required, reveals the follow-
ing. On November 15, 1994, Danny Mathis met with Fausett at his
Georgia farm for the purpose of paying off a previously incurred
methamphetamine debt. During the meeting Fausett told Mathis that
he planned to order from his supplier sixty pounds of
methamphetamine--double his normal order--and that it would be at
least two weeks before the load would arrive. At a January 16, 1995,
meeting Fausett told Mathis that his sixty-two pound load had been
lost in Mississippi. He said that two Mexicans, driving a pickup truck
and following a tractor trailer, had been stopped and the police found
the methamphetamine hidden in the gas tank. Fausett also indicated
that one of the Mexicans had made the trip many times.

Based upon this recorded conversation, the Government researched
methamphetamine seizures in Mississippi from November 15, 1994,
through January 16, 1995. They found that the only seizure of
methamphetamine nearing the size of a sixty-two pound shipment
described by Fausett was made on December 6, 1994, from Javier
Flores. The details were: a Mississippi deputy pulled over a pickup
truck driven by Flores; Flores was traveling with another Mexican,
his brother; the pickup was behind a tractor trailer; and a sixty-four
pound shipment of methamphetamine was found in a compartment
near the gas tank.

At trial Danny Mathis testified that the one pound bricks of
methamphetamine seized from Flores in Mississippi matched the
appearance of other bricks seized from Fausett's farm. Each one
pound package was enclosed within a food wrapper with the words
"Food Saver by Tilia." As counted by the Government in closing
arguments, there were sixty-three methamphetamine bricks seized
from Flores in Mississippi.

Flores admits in his brief that there was ample proof of a drug con-
spiracy between the Mathis brothers and Fausett to distribute

                    3
methamphetamine and cocaine into North Carolina. He alleges, how-
ever, that there was insufficient evidence linking him to either Fausett
or the Mathis brothers. Flores therefore argues that evidence was
insufficient to show he knew of the conspiracies and knowingly and
voluntarily became part the conspiracies, as required for both convic-
tions. See United States v. Chambers, 985 F.2d 1263, 1270 (4th Cir.
1993) (holding that in a conspiracy case, the government must prove
that a conspiracy existed, that the defendant had knowledge of, and
that he voluntarily became part of, the conspiracy). Flores does not
allege insufficient evidence with respect to any other elements of the
offenses.

Based upon the evidence adduced at trial, there was sufficient cir-
cumstantial evidence to show that Flores was the methamphetamine
supplier Fausett described to Danny Mathis. Because of his status as
a supplier to the Fausett-Mathis drug conspiracy, Flores therefore
knew of and joined in the charged conspiracy to distribute and import
the methamphetamine. "Like the conspirators' agreement, a defen-
dant's participation in the conspiracy need not be explicit; it may be
inferred from circumstantial evidence." Burgos, 94 F.3d at 858 (cita-
tion and internal quotations omitted). To prove a defendant's connec-
tion to the conspiracy the Government need not prove that the
defendant "knew the particulars of the conspiracy or all his cocon-
spirators." Id. (citing Blumenthal v. United States, 332 U.S. 539, 557
(1947)). "Indeed a defendant properly may be convicted of conspiracy
`without full knowledge of all of [the] details . . . if he joins the con-
spiracy with an understanding of the unlawful nature thereof and will-
fully joins in the plan on one occasion.'" Id. (quoting United States
v. Roberts, 881 F.2d 95, 101 (4th Cir. 1989)).

Flores' second argument is that because the jury returned a verdict
in less than ten minutes it could not "rationally have found the defen-
dant guilty beyond a reasonable doubt if it fully understood the facts
and circumstances and the law in this case."* Flores provides no legal
support for this argument or gives any other basis for his assertion of
jury error. Thus, we deny relief on this claim.
_________________________________________________________________

*(Appellant's Br. at p. 8).

                     4
Accordingly, because we find no merit in the issues raised by Flo-
res on appeal, we affirm Flores' convictions. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    5